Citation Nr: 1129217	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes with disc bulge, C4-6, claimed as neck numbness and pain.

2.  Entitlement to service connection for degenerative changes, L3-5, claimed as a lower back condition.

3.  Entitlement to service connection for a left leg condition, including as secondary to the claimed lower back condition.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for hearing loss, left ear.

6.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to August 1976, and from January 7, 2002, to January 24, 2002, with many years of additional Reserve service the dates of which have not yet been verified.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for many disabilities, which he contends are due to, or initially manifested during, periods of active service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  

The record contains many years of service treatment records (STRs) that show notations related to the claimed disabilities.  However, it is unclear from the record whether the Veteran was active duty, ACDUTRA, or INACDUTRA during times when the STRs show treatment for the claimed disabilities.  A review of the claims folder fails to show that the RO has attempted to determine the Veteran's dates of service, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during these many years that spanned from the Veteran's entry into reserve service in January 1976 and his retirement in August 2005.  Thus, the STRs included in the record show that it is possible that the claimed disabilities manifested during a period of active service, to include ACDUTRA or INACDUTRA.  For this reason, these dates must be determined.

Also, the Board notes that the Veteran was not afforded a VA examination to determine the nature and etiology of any of his claimed disabilities.  In light of the Veteran's contentions and the state of the record, the Board finds that he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the course of this remand, the RO/AMC should obtain any updated VA or private outpatient records related to the claimed disabilities and associate them with the claims folder.  38 C.F.R. § 3.159(c)(1) and (2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a record of active duty, ACDUTRA, and INACDUTRA dates for the Veteran.  Reports of retirement credits will not satisfy this remand order.  A listing of the particular dates of active duty, ACDUTRA, and INACDUTRA is required.  If this is deemed impossible, a notation should be made to the claims folder as to why this information is unavailable, and the RO should takes the steps outlined in 38 C.F.R. § 3.159(e) as to the procedure required if VA concludes after continued efforts to obtain Federal records that it is reasonably certain that such records do not exist.

2.  Obtain all VA and private outpatient treatment records related to the claimed disabilities and associate those records with the claims folder.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of his claimed disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability(ies).  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's disability(ies) is related to or had their onset during service.  The examiner should opine as to the particular dates of onset of any diagnosed disability so that VA may make a determination as to whether it was during a period of active duty, ACDUTRA or INACDUTRA.  The rationale for all opinions expressed should be provided in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

